By the Court:
A petition signed by a “majority of the persons liable to work upon ditches in San José township,” was presented to the Water Commissioners of that township praying that a new water ditch be opened—a portion of which would pass through the lands of Dalton. Before the right of way over the lands of Dalton was acquired, Azusa township was created out of a portion of San José township. The Board of Water Commissioners of Azusa township filed a supplemental petition, for the purpose of continuing in its name, the proceedings which had been instituted by the Board of Water Commissioners of San José township, for the purpose of acquiring the right of way over the lands of Dalton. It *224does not appear that a petition was presented to the Board of Water Commissioners of Azusa township, signed by a majority of persons liable to work on water ditches in that township.
The proceedings to acquire the right of way are special proceedings, and the statute must be strictly pursued. There is no provision in the statute authorizing a township, created as Azusa township was, to continue proceedings initiated by the Commissioners of the township out of which the new township was carved. Proceedings must be commenced by the new township, the first step being the presentation of a petition signed by the requisite number of persons in that township.
Order reversed and cause remanded, with directions to dismiss the proceedings.